PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
:
Nester, et al.		     	       		    :				    
	
Application No.  16/903,388
:	DECISION ON PETITION
Filed:        June 17, 2020
:
Attorney Docket No. 2103

This is a decision on the petition to withdraw the holding of abandonment under 37 CFR 1.181(a) filed on January 24, 2022.

The petition under 37 CFR 1.181 is granted 

This application was held abandoned on August 23, 2021, after no reply was thought to have been received to the non-final Office action mailed May 20, 2021.  The notice set forth a shortened statutory period of reply of three months from its mailing date. Extensions of time under 37 CFR 1.136 were available.  No response was received within the allowable period and the application became abandoned on August 23, 2021.  A Notice of Abandonment was mailed on November 29, 2021.   

The instant petition was filed January 24, 2022, wherein applicant maintains that a reply to the non-final Office action was filed on November 22, 2021.

A review of the application file record revealed that a reply responsive to the non-final Office action, was received on November 22, 2021, with a request for extension of time under 37 CFR 1.136(a) within the third month.  Based on the aforementioned, it appears that the application was improperly held abandoned as a response was received prior to expiration of the statutory period for reply.  The holding of abandonment is being withdrawn, accordingly.  

The application file is being forwarded to Technology Center GAU 3762 for further processing including consideration of the reply filed on November 22, 2021.

Further inquiries regarding this decision may be directed to the undersigned at (571) 272-3222. Questions regarding the further processing of the application must be directed to the Technology Center at (571) 272-3700.

/KENYA A THORNTON MCLAUGHLIN/ Attorney Advisor, OPET